IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON

                         JANUARY 1998 SESSION
                                                            FILED
DOYLE HART,                       )                     February 18, 1998
                                  )    NO. 02C01-9703-CC-00102
      Appellant,                  )                    Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk
                                  )    LAKE COUNTY
VS.                               )
                                  )    HON. J. STEVEN STAFFORD,
BILLY COMPTON, WARDEN,            )    JUDGE
                                  )
      Appellee.                   )    (Writ of Habeas Corpus)



FOR THE APPELLANT:                     FOR THE APPELLEE:

DOYLE HART, Pro Se                     JOHN KNOX WALKUP
Register Number 201666                 Attorney General and Reporter
Route 1, Box 330
Tiptonville, TN 38079-9775             ELIZABETH T. RYAN
                                       Assistant Attorney General
                                       Cordell Hull Building, 2nd Floor
                                       425 Fifth Avenue North
                                       Nashville, TN 37243-0493

                                       C. PHILLIP BIVENS
                                       District Attorney General
                                       P.O. Drawer E
                                       Dyersburg, TN 38025-2005




OPINION FILED:



AFFIRMED - RULE 20



JOE G. RILEY,
JUDGE
                                       ORDER



       The petitioner, Doyle Hart, appeals the order of the Lake County Circuit Court

dismissing his petition for writ of habeas corpus. He brought this petition claiming

that the indictment charging him with aggravated rape and incest did not allege the

appropriate mens rea. We affirm the judgment of the trial court pursuant to Rule 20,

Tennessee Court of Criminal Appeals.

       Petitioner asserts that the indictment charging him with aggravated rape and

incest was fatally defective in that it did not allege the specific mens rea. The

indictment reads, in pertinent part, “that [petitioner] . . . unlawfully and feloniously

did have unlawful sexual penetration of another,” in Count One; and petitioner “did

unlawfully and feloniously have carnal knowledge of [victim],” in Count Two. He

argues that the failure to allege the specific mens rea in the indictment constituted

the failure to allege an offense. Therefore, he claims that the judgment is void on

its face.

       We find that the language of this indictment provided adequate notice to both

the defendant and the trial court and is not deficient. See State v. Hill, 954 S.W.2d

725 (Tenn. 1997).

       Accordingly, the judgment of the trial court is affirmed pursuant to Rule 20,

Tennessee Court of Criminal Appeals.




                                                   JOE G. RILEY, JUDGE

CONCUR:




JOE B. JONES, PRESIDING JUDGE




PAUL G. SUMMERS, JUDGE




                                           2